Case 2:20-cv-00014-JPJ-PMS Document 65 Filed 09/09/21 Page 1 of 4 Pageid#: 412




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (Big Stone Gap Division)

 MELINDA SCOTT,
                                  Plaintiff,

 v.                                                  Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                           ____
 SOCIAL SERVICES, et al.,

                                  Defendants.


 !
                          MOTION TO REQUIRE AN APPEAL BOND

      NOW COMES Defendant Joshua Moon, by counsel, and submits this Motion to require the

 Plaintiff to post an appeal bond pursuant to Fed. R. App. P. 24 (a)(3)(A). In support of this

 Motion, Defendant Moon states as follows:

      1) This Court permitted the Plaintiff to proceed in forma pauperis by order entered July 13,

         2020. ECF No. 3.

      2) The Court previously permitted the Plaintiff to proceed in forma pauperis in two cases

         against the same defendant, both of which were dismissed for failure to state a claim.

         Scott v. Moon, No. 2:19CV00005, 2019 WL 332415, at *3 (W.D. Va. Jan. 24, 2019)

         (dismissing action for failure to state a viable claim), aff’d, 773 F. App’x 138 (4th Cir.)

         (unpublished), cert. denied, 140 S. Ct. 478 (2019); Scott v. Carlson, No. 2:18CV00047,

         2018 WL 6537145, at *2–5 (W.D. Va. Dec. 12, 2018) (same), aff’d, 773 F. App’x 136

         (4th Cir.) (unpublished), cert. denied, 140 S. Ct. 400 (2019).

      3) In this case, the Court has noted Ms. Scott’s pattern of “repetitive meritless filings” and

         dismissed claims against Mr. Moon again. ECF No. 61. The Court also expressly noted
Case 2:20-cv-00014-JPJ-PMS Document 65 Filed 09/09/21 Page 2 of 4 Pageid#: 413




      the numerous similarities between the claims Ms. Scott is raising in this litigation and the

      claims she raised unsuccessfully in her previous litigation in the same court against the

      same defendant relating to the same subject.

   4) Mr. Moon has pointed out in various of his filings that this claim is but the most recent

      episode in a years-long crusade of litigation which the Plaintiff has brought against Mr.

      Moon, and that she has conducted this litigation in a manner that seems calculated to

      increase costs for Mr. Moon and burdens for the judiciary. See, e.g., ECF Nos. 25, 26, 30,

      35, 45, 48, 53, and 55.

   5) Mr. Moon has received an extension of time to file a motion pursuant to Fed. R. Civ. P.

      54 (d) to recover his costs and fees in this Court. ECF No. 64. However, the Plaintiff has

      both written to undersigned counsel and posted online to indicate that she is judgment-

      proof. Mr. Moon thus expects that even if this Court ultimately awards him a judgment

      for his costs and fees, he will face an uphill battle to collect from the Plaintiff.

   6) Fed. R. App. P. 7 empowers this Court to set a civil appeal bond to ensure Mr. Moon is

      made whole for his costs on appeal.

   7) Fed. R. App. P. 24 (a)(3) states that a litigant who was permitted to proceed in forma

      pauperis in the trial court is ordinarily entitled to appeal without filing an appeal bond,

      with one notable exception: if “the district court—before or after the notice of appeal is

      filed—certifies that the appeal is not taken in good faith or finds that the party is not

      otherwise entitled to proceed in forma pauperis and states in writing its reasons for the

      certification or finding,” then an appeal bond may be required.

   8) Given the pattern of Ms. Scott’s litigation against Mr. Moon and others to date, including

      two appeals to the Fourth Circuit and to the U.S. Supreme Court that have already been
Case 2:20-cv-00014-JPJ-PMS Document 65 Filed 09/09/21 Page 3 of 4 Pageid#: 414




       resolved in Mr. Moon’s favor, it is hard to comprehend what good faith basis there could

       possibly be for Ms. Scott to file yet another appeal in this case. Instead, it seems much

       more likely that her decision to appeal again is yet another “repetitive meritless filing” in

       a string of repetitive meritless filings which serve no purpose other than to drive up the

       costs of this litigation and burden the judiciary.

    WHEREFORE, Mr. Moon moves that this Court set an appeal bond pursuant to Fed. R. App.

    P. 24 (a)(3)(A), or alternatively moves that this Court require Ms. Scott to establish the good

    faith basis for any appeal before making a determination relating to the need for an appeal

    bond.

                       Respectfully submitted this the 9th day of September, 2021,

                                              JOSHUA MOON

 By Counsel:

 /s/Matthew D. Hardin
 Matthew D. Hardin, VSB #87482
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: 202-802-1948
 Email: MatthewDHardin@protonmail.com
Case 2:20-cv-00014-JPJ-PMS Document 65 Filed 09/09/21 Page 4 of 4 Pageid#: 415




                                       Certificate of Service

         I hereby certify that I will file a true and correct copy of the foregoing document with the
 Court’s CM/ECF system, which will electronically serve counsel of record. I have also deposited
 a true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
 prepaid, directed to:

                        Melinda Scott
                        2014PMB87
                        Post Office Box 1133
                        Richmond, VA 23218

        Dated: September 9, 2021

                                       /s/Matthew D. Hardin
                                       Matthew D. Hardin
                                       Counsel for Joshua Moon
